Exhibit 10.01

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
July 19, 2010 and is made by and among UNDER ARMOUR, INC., a Maryland
corporation (the “Borrower”), the GUARANTORS (as defined below), the LENDERS (as
defined below), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (in such capacity, the
“Administrative Agent”), SUNTRUST BANK, as Syndication Agent (in such capacity,
the “Syndication Agent”), and COMPASS BANK, as Documentation Agent (in such
capacity, the “Documentation Agent”).

RECITALS

A.    Pursuant to that certain Credit Agreement dated as of January 28, 2009
(the “Credit Agreement”) among the Borrower, the Guarantors (as defined
therein), the Lenders (as defined therein), the Administrative Agent, the
Syndication Agent, and the Documentation Agent, as amended by the First
Amendment to Credit Agreement dated as of May 13, 2009 and the Second Amendment
to the Credit Agreement dated as of June 29, 2009 (as amended, the “Credit
Agreement”), the Lenders extended (or committed to extend) credit to the
Borrower as set forth therein.

B.    The Loan Parties (as defined in the Credit Agreement) have requested that
the Lenders make certain amendments to the Credit Agreement, and the Lenders are
willing to do so, but only on the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, the parties hereto agree:

1.    Unless otherwise defined to the contrary herein, all capitalized terms
used in this Amendment shall have the meaning set forth in the Credit Agreement.

2.    The definition of “Schedule of Inventory” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Schedule of Inventory shall mean a current schedule of finished goods Inventory
in form and substance reasonably satisfactory to the Administrative Agent,
itemizing and describing the kind, type, quality and quantity of such finished
goods Inventory, as derived from physical counts, and the Loan Parties’ costs
therefor.”

3.    Section 6.2(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(i)    If, after giving effect to the Loans to be made or the Letters of Credit
to be issued, the aggregate amount of all Loans and Letters of Credit
outstanding, including accrued interest thereon, is greater than $20,000,000, a
Borrowing Base Certificate, in form and substance satisfactory to the
Administrative Agent, prepared as of the last Business Day of the month
immediately preceding the month in which the request is made, showing total
unused availability under the Revolving Credit Commitments, after giving effect
to the Loans to be made or the Letters of Credit to be issued.”

4.    Section 7.2.6 of the Credit Agreement is hereby amended and restated in
its entirety as follows:



--------------------------------------------------------------------------------

“7.2.6 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

(i)    transactions involving the sale or other disposition of inventory in the
ordinary course of business;

(ii)    any sale, transfer, lease, or other disposition of assets in the
ordinary course of business which are no longer necessary or required in the
conduct of such Loan Party’s or such Subsidiary’s business;

(iii)    any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party; provided that the documents necessary to
grant and perfect Prior Security Interests, subject to Permitted Liens, if any,
to the Administrative Agent for the benefit of the Lenders in the equity
interests of, and Collateral held by, such wholly owned Subsidiary are executed
by the Loan Party to whom the assets are being transferred;

(iv)    any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of Permitted Indebtedness; provided such substitute assets are subject to the
Lenders’ Prior Security Interest, subject to Permitted Liens, if any;

(v)    licenses to one or more Foreign Subsidiaries of a Loan Party of
Trademarks of the Loan Parties solely for use in connection with the business,
outside of the United States of America, of a Loan Party or any of its
Subsidiaries; provided, that no Potential Default or Event of Default exists
when such license is entered into and provided further that any such license
shall not preclude the Administrative Agent from exercising its rights under
Section 8.2.4; or

(vi)    the transfer of the equity interests of Under Armour Europe B.V. and
Under Armour Canada, Inc. in one or more steps from Borrower to Under Armour
International Holdings C.V. or another Excluded Entity or the transfer of the
equity interests of any Excluded Entity (as defined in Section 7.2.8) to another
Excluded Entity.

For the avoidance of doubt, no Loan Party may sell, convey, assign or lease, or
otherwise transfer or dispose of, voluntarily or involuntarily, any of
properties or assets, tangible or intangible, including, without limitation,
Trademarks of the Loan Parties (except as permitted by Section 7.2.6(v)) to any
Excluded Entity except as permitted by Sections 7.2.6(vi) and 7.2.8(iii)(y).”

5.    Section 7.2.8 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“7.2.8 Subsidiaries. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to own or create directly or indirectly any Subsidiaries
other than: (i) any Subsidiary which has joined this Agreement as a Guarantor on
the Closing Date; (ii) any Subsidiary formed after the Closing Date which,
within thirty (30) days of formation, joins this Agreement as a

 

2



--------------------------------------------------------------------------------

Guarantor by delivering to the Administrative Agent (A) a signed Guarantor
Joinder; (B) documents in the forms described in Section 6.1 [First Loans]
modified as appropriate; and (C) documents necessary to grant and perfect Prior
Security Interests, subject to Permitted Liens, if any, to the Administrative
Agent for the benefit of the Lenders in the equity interests of, and Collateral
held by, such Subsidiary; and (iii) Foreign Subsidiaries, 65% of whose
Subsidiary Equity Interests are pledged to the Administrative Agent for the
benefit of the Lenders within thirty (30) days of its formation pursuant to the
Pledge Agreement; provided, however, that the Loan Parties shall not be required
to pledge to the Administrative Agent for the benefit of the Lenders 65% of the
Subsidiary Equity Interests of: Under Armour International Holdings, C.V., a
limited partnership formed under the laws of the Netherlands (“Under Armour
CV”); UA Sourcing CBT, a trust established under the laws of the People’s
Republic of China (“UA CBT”); UA China Holdings Limited, a company established
under the laws of the People’s Republic of China; UA China Capital Limited, a
company established under the laws of the People’s Republic of China; UA China
Investments Limited, a company established under the laws of the People’s
Republic of China; UA China Sourcing Limited, a company established under the
laws of the People’s Republic of China; UA Global Sourcing Limited, a company
established under the laws of the People’s Republic of China; Under Armour Asia
Limited, a company established under the laws of the People’s Republic of China;
Under Armour France S.a.r.l., a company formed under the laws of France; Under
Armour Germany GmbH, a company formed under the laws of Germany; and any other
Foreign Subsidiary now or hereafter formed whose Subsidiary Equity Interests are
held by another Foreign Subsidiary (collectively, these various entities are the
“Excluded Entities”), and the Lenders shall release any pledge of Subsidiary
Equity Interests of any Excluded Entity if the Administrative Agent determines,
in its sole discretion, that the Loan Parties and Foreign Subsidiaries of the
Loan Parties have met the following conditions (A) the trustee of UA CBT is not
permitted to undertake any business other than as acting as trustee of UA CBT;
(B) 100% of the Subsidiary Equity Interests of the Excluded Entities, including
all of the voting rights, shall be held by one or more of the Loan Parties and
Foreign Subsidiaries owned directly or indirectly 100% by the Loan Parties; and
(C) the Loan Parties and Foreign Subsidiaries of the Loan Parties who at any
time hold the Subsidiary Equity Interests of any of the Excluded Entities shall
not pledge such Subsidiary Equity Interests to any Person (A-C collectively are
hereinafter referred to as the “Release Conditions”). The Loan Parties further
covenant to, and shall cause each of their Foreign Subsidiaries to: (x) adhere
to the Release Conditions; and (y) limit cash payments, whether through capital
contributions, loans or otherwise, from a Loan Party to the Excluded Entities to
$50,000,000 in the aggregate, with such amount to be limited to (1) $30,000,000
in fiscal year 2010 and (2) the sum of $20,000,000 and the unused portion of the
$30,000,000 allowed in the preceding clause (1) in fiscal year 2011; provided,
that all amounts distributed and paid to the Borrower by the Excluded Entities
shall be excluded from the foregoing limitations; and provided, further, that
the following actions with respect to the Excluded Entities, as applicable,
shall require the written consent of the Required Lenders: (z) amending any
provision of the organizational documents of any of the Excluded Entities in a
manner adverse to the Lenders; (xx) with respect to Under Armour CV, holding
assets in the name of any Person other than Under Armour Manufacturing, LLC as
the general partner of Under Armour CV (except for equity interests in any
Subsidiary for which applicable law requires the interests to be titled in the
name of Under Armour CV); (yy) with respect to any of the Excluded Entities
other than Under Armour CV, holding assets in the name of any party other than a
Loan Party or Foreign Subsidiary owned directly or indirectly 100% by the Loan
Parties; (zz) with respect to any of the Excluded Entities, having any director
or officer not be an employee of the Borrower or any wholly-owned Subsidiary of
the Borrower (the Administrative Agent may require that such officers or
directors who are not employees of the Borrower or any wholly-owned Subsidiary
of the Borrower be replaced); (xxx) with respect to UA CBT,

 

3



--------------------------------------------------------------------------------

appointing any additional trustees or replacement trustees; and (yyy) with
respect to any of the Excluded Entities, acquiring any interest in any other
Person, other than wholly-owned Subsidiaries, through a joint venture or any
other structure.”

6.    Section 7.2.14 is hereby added to the Credit Agreement as follows:

“7.2.14. Sourcing Commission Payments. Neither the Loan Parties nor any
Subsidiary shall make any sourcing commission payments to Excluded Entities in
excess of the tax deductions taken for such payments on applicable tax filings.

7.     Section 7.3.1 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“7.3.1 Borrowing Base Certificates, Schedules of Accounts Receivable and
Inventory. Within twenty (20) calendar days after each calendar month end on
which the aggregate amount of all Loans and Letters of Credit outstanding,
including accrued interest thereon, is greater than $20,000,000, (a) a Borrowing
Base Certificate as of such month end in the form of Exhibit 6.1.1(i) hereto,
appropriately completed, executed and delivered by an Authorized Officer; (b) a
Schedule of Accounts Receivable and Schedule of Inventory as of such month end;
and (c) the Schedule of Payables as of such month end.

8.    The Loan Parties and the Lenders hereby ratify and confirm their
respective obligations under the Credit Agreement, as amended by this Amendment,
and agree that the Credit Agreement hereby remains in full force and effect
after giving effect to the effectiveness of this Amendment and that, upon such
effectiveness, all references in the Loan Documents to the “Credit Agreement”
shall be references to the Credit Agreement as amended by this Amendment.

9.    Except as specifically set forth above, this Amendment shall not be deemed
to amend or alter in any respect the terms and conditions of the Credit
Agreement.

10.    This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

11.    This Amendment shall be construed in accordance with and governed by the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

The remainder of this page is left blank intentionally.

Signatures begin on next page.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

ATTEST:    

UNDER ARMOUR, INC.,

a Maryland corporation

/s/ JOHN P. STANTON     By:   /s/    BRAD DICKERSON             Printed:   Brad
Dickerson     Title:   Chief Financial Officer    

UNDER ARMOUR MANUFACTURING, LLC,

a Maryland limited liability company

    By: Under Armour, Inc., a Maryland corporation, its sole member /s/ JOHN P.
STANTON     By:   /s/    BRAD DICKERSON             Printed:   Brad Dickerson  
  Title:   Chief Financial Officer    

UNDER ARMOUR RETAIL, INC.,

a Maryland corporation

/s/ JOHN P. STANTON     By:   /s/    BRAD DICKERSON             Printed:   Brad
Dickerson     Title:   Treasurer    

UNDER ARMOUR HOLDINGS, INC.,

a Maryland corporation

/s/ JOHN P. STANTON     By:   /s/    BRAD DICKERSON             Printed:   Brad
Dickerson     Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

ATTEST:  

UNDER ARMOUR RETAIL OF MARYLAND, L.L.C.

UNDER ARMOUR RETAIL OF FLORIDA, LLC

UNDER ARMOUR RETAIL OF OHIO, LLC

UNDER ARMOUR RETAIL OF CALIFORNIA, LLC

UNDER ARMOUR RETAIL OF TEXAS, LLC

UNDER ARMOUR RETAIL OF WISCONSIN, LLC

UNDER ARMOUR RETAIL OF MASSACHUSETTS, LLC

UNDER ARMOUR RETAIL OF PENNSYLVANIA, LLC

UNDER ARMOUR RETAIL OF DELAWARE, LLC

UNDER ARMOUR RETAIL OF GEORGIA, LLC

UNDER ARMOUR RETAIL OF NEW YORK, LLC

UNDER ARMOUR RETAIL OF NEW JERSEY, LLC

UNDER ARMOUR RETAIL OF DC, LLC

UNDER ARMOUR RETAIL OF CONNECTICUT, LLC

UNDER ARMOUR RETAIL OF ILLINOIS, LLC

UNDER ARMOUR RETAIL OF SOUTH CAROLINA, LLC

UNDER ARMOUR RETAIL OF MICHIGAN, LLC

UNDER ARMOUR RETAIL OF MAINE, LLC

UNDER ARMOUR RETAIL OF TENNESSEE, LLC

UNDER ARMOUR RETAIL OF VIRGINIA, LLC,

UNDER ARMOUR RETAIL OF COLORADO, LLC

UNDER ARMOUR RETAIL OF NEW HAMPSHIRE, LLC

UNDER ARMOUR RETAIL OF ARIZONA, LLC

UNDER ARMOUR RETAIL OF INDIANA, LLC

UNDER ARMOUR RETAIL OF MINNESOTA, LLC

UNDER ARMOUR RETAIL OF MISSISSIPPI, LLC

UNDER ARMOUR RETAIL OF MISSOURI, LLC

UNDER ARMOUR RETAIL OF NEVADA, LLC

UNDER ARMOUR RETAIL OF NORTH CAROLINA, LLC

UNDER ARMOUR RETAIL OF OKLAHOMA, LLC

UNDER ARMOUR RETAIL OF OREGON, LLC

 

    each a limited liability company     By:   Under Armour Retail, Inc., its
sole member /S/    JOHN P. STANTON     By:   /s/    Brad Dickerson            
Printed:   Brad Dickerson     Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

ATTEST:    

UA COMBINE TRAINING CENTER, LLC,

a limited liability company

    By: Under Armour, Inc., its sole member /s/ JOHN P. STANTON     By:  
/s/    BRAD DICKERSON             Printed:   Brad Dickerson     Title:   Chief
Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

   

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

    By:   /s/    JOHN E. HEHIR     Printed:   John E. Hehir     Title:   Senior
Vice President, Corporate Banking



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

   

SUNTRUST BANK,

individually and as Syndication Agent

    By:   /s/    GREGORY A. FARNO     Printed:   Gregory A. Farno     Title:  
Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

   

COMPASS BANK,

individually and as Documentation Agent

    By:   /s/    W. BRAD DAVIS     Printed:   W. Brad Davis     Title:   Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

    BRANCH BANKING & TRUST COMPANY     By:   /s/    JAMES E. DAVIS     Printed:
  James E. Davis     Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

    BANK OF AMERICA, N.A.     By:   /s/    MARY GIERMEK     Printed:   Mary
Giermek     Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

    MANUFACTURERS AND TRADERS TRUST COMPANY     By:   /s/    ROBERT TOPPER    
Printed:   Robert Topper     Title:   Vice President